Archstone v Tocci Bldg. Corp. of N.J., Inc. (2014 NY Slip Op 04884)
Archstone v Tocci Bldg. Corp. of N.J., Inc.
2014 NY Slip Op 04884
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
JOHN M. LEVENTHAL
LEONARD B. AUSTIN, JJ.


2012-00678
 (Index No. 1018/08)

[*1]Archstone, formerly known as Archstone-Smith Operating Trust, et al., respondents, 
vTocci Building Corporation of New Jersey, Inc., appellant, Perkins Eastman Architects, Inc., et al., defendants (and third-party actions).
Landman Corsi Ballaine & Ford P.C., New York, N.Y. (Rachel J. Welch, James Davies, Sophia Ree, and Dawn F. Konigsberg of counsel), for appellant.
Certilman Balin Adler & Hyman, LLP, East Meadow, N.Y. (Robert L. Crewdson, pro hac vice, of counsel), for respondents.
Wasserman Grubin & Rogers, LLP, New York, N.Y. (Michael T. Rogers, Douglas J. Lutz, and Priya Swaminathan of counsel), for defendant Perkins Eastman Architects, Inc.
DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant Tocci Building Corporation of New Jersey, Inc., appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), entered December 5, 2011, which denied its motion pursuant to CPLR 2221 for leave to renew its prior motion pursuant to CPLR 3124 to compel the plaintiffs to comply with certain document disclosure requests, which had been denied in an order dated July 22, 2010.
ORDERED that the order entered December 5, 2011, is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the motion of the defendant Tocci Building Corporation of New Jersey, Inc. (hereinafter Tocci), for leave to renew its prior motion to compel disclosure related to a development project. While the evidence submitted on the motion to renew was unavailable at the time of the original motion, it did not contain new facts that would have changed the prior determination that the requested disclosure was not material and necessary to Tocci's defense of the action (see CPLR 2221[e][2], 3101[a]; Andon v 302-304 Mott St. Assocs., 94 NY2d 740, 746; Hackney v Monge, 103 AD3d 844; Bhoj v Bargold Storage Sys., LLC, 303 AD2d 437).
DILLON, J.P., DICKERSON, LEVENTHAL and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court